Citation Nr: 1523799	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-33 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from December 30, 1964 to June 27, 1968, and received an honorable discharge.  The Veteran had a second period of active service from June 28, 1968 to January 10, 1972, for which he received a "conditions other than honorable" discharge.  The Veteran's discharge was upgraded in February 1978 to under honorable conditions; however, the VA determined that the Veteran is not entitled to VA benefits for the period of service from June 28, 1968 to January 10, 1972.  See March 2011 Administrative Decision.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran submitted a timely notice of disagreement in November 2012, a statement of the case was issued in November 2013, and a VA Form 9 was received in November 2013.

The Board notes that in December 2012, the Veteran submitted a notice of disagreement with the RO's assignment of a 10 percent disability rating for his service-connected asthma.  However, in November 2013, the RO increased the Veteran's rating to 30 percent.  In November 2013 and April 2014, the Veteran indicated satisfaction with the 30 percent rating and withdrew his appeal.  See November 2013 and April 2014 statements.

In addition to the paper claims file there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his bilateral hearing loss is causally or etiologically due to acoustic trauma that occurred during service.

2.  Resolving all doubt in favor of the Veteran, his tinnitus is causally or etiologically due to acoustic trauma that occurred during service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is established.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  Service connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

With respect to the issues decided herein, the Board is granting the benefits sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  He asserts his hearing loss and tinnitus are due to acoustic trauma that occurred during service.  Specifically, he asserts that he experienced exposure to noise from artillery, small arms and teletype machines.  See January 2012 VA examination.   He states that he was a communications center specialist during combat situations in Vietnam.  See June 2010 statement.  

The Board notes that the Veteran's personnel records indicate that the Veteran served in Vietnam during his honorable period of duty from September 1967 to January 1968 and his military occupational specialty was a communications center man.  The Veteran's account of in-service noise exposure is credible and consistent with the circumstances of his service.  Thus, the Veteran's exposure to acoustic trauma during service is established.  See 38 U.S.C.A. § 1154(a).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).   

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.

Under C.F.R. § 3.385, medical evidence of current hearing loss requires a showing that the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The Veteran's service records were reviewed.  His entrance examination from December 1964 did not indicate any hearing abnormalities.  Treatment records are silent for any complaints or treatment of hearing damage during service.  The Veteran's discharge examination from June 1968 indicated a threshold level of 30 decibels at 6000 Hertz in the right ear and of 45 decibels at 6000 Hertz in the left ear.

The Veteran was afforded a VA examination in January 2012.  On the audiological evaluation in January 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
60
70
LEFT
30
40
45
65
70

The results from the January 2012 VA examination demonstrates current bilateral hearing loss as it is defined by VA regulation, and therefore, the current disability requirement for service connection is satisfied.  However, the question remains whether a medical nexus exists between the current bilateral hearing loss and the Veteran's claimed in-service noise exposure.

The Board acknowledges the January 2012 VA opinion stating that the Veteran's hearing loss is not as likely as not related to his period of honorable service; however, the Board notes that the examiner uses the lack of documented complaints of hearing loss in the service treatment records as well as the discharge physical indicating normal hearing as the basis for his opinion.  The Board notes that in the Hensley case, the Court found that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  5 Vet. App. at 159. 
  
Importantly, the Veteran submitted a private medical opinion in November 2012.  The physician reviewed the Veteran's medical records for his honorable period of service, and opined that the Veteran's bilateral hearing loss is more likely than not related to his military noise exposure.  The physician explained that although the Veteran's service examinations indicated his hearing was within normal limits, it is documented in histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram.  The physician stated that according to the American College of Occupation and Environmental Medicine, noise exposure without hearing protection can cause and/or contribute to noise-induced hearing loss in individuals.  Based on the Veteran's medical history, the physician stated that the etiology of the Veteran's hearing loss was in-service exposure to noise.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

Given the Veteran's in-service exposure to acoustic trauma, his current diagnosis of bilateral hearing loss, and the private medical opinion linking his bilateral hearing loss to in-service acoustic trauma, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for bilateral hearing loss. 

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim for bilateral hearing loss is granted.

Tinnitus 

As an initial matter, the evidence indicates that the Veteran is diagnosed with tinnitus.  See November 2012 statement from Dr. E.  The Board therefore finds that the evidence demonstrates a current diagnosis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, as noted previously, exposure to acoustic trauma during service is conceded.  

Post-service records were reviewed.  The Veteran asserted in a June 2010 statement that he has experienced tinnitus ever since his exposure to acoustic trauma during service.  See June 2010 statement.  Similarly, during the January 2012 VA examination, the Veteran asserted that he had a history of tinnitus that first began while in the military.  See January 2012 VA examination.  It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, there is no dispute that Veteran is competent to report symptoms of ringing in the ears that he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Board finds these statements to be credible.  The Board notes that tinnitus is subjective for VA purposes, as it is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Board acknowledges a January 2012 VA opinion stating that the Veteran's tinnitus is not as likely as not related to his period of honorable service; however, the Board notes that the examiner uses the lack of documented complaints of tinnitus in the service treatment records, and does not appear to give any weight to the Veteran's lay statements regarding the onset of his tinnitus during service.  The Court has found that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service disorder and instead relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Accordingly, the Board finds the January 2012 opinion to be of little probative value.  

Importantly, the Veteran submitted a private medical opinion in November 2012.  The physician reviewed the Veteran's medical records for his honorable period of service, and opined that the Veteran's bilateral tinnitus is more likely than not related to his military noise exposure.  The physician stated that medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of any coexisting hearing loss, and that noise exposure without hearing protection can cause and/or contribute to noise-inducted tinnitus.  As such, the physician opined that the Veteran's tinnitus is as likely as not attributed to the same etiology as his hearing loss - in-service exposure to noise.  

Given the Veteran's in-service exposure to acoustic trauma, his current diagnosis of tinnitus, his statements of record asserting his tinnitus began during service, and the private medical opinion linking his tinnitus to in-service acoustic trauma, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for tinnitus. 

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim for tinnitus is granted.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


